Citation Nr: 1119203	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-50 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Whether there was a timely request for waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $9,384.00.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 decision by the Committee on Waivers and Compromises (COWC) in St. Paul, Minnesota, which denied entitlement to a waiver of recovery of an overpayment due to failure to file a timely request for such a waiver.  Jurisdiction over the Veteran's claims file was subsequently transferred to the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In March 2007, VA sent a letter to the Veteran advising him that his non-service-connected pension benefits were being terminated because his newly instated Social Security Administration (SSA) benefits had raised his countable income above the annual limit for receipt of pension.

2.  An April 2007 VA letter informed the Veteran of the exact amount of his overpayment debt ($9,384.00) and advised him that, if he wanted to request a waiver of the debt, he had 180 days in which to file such a request.

3.  In March 2009, the Veteran filed his request for waiver of the overpayment debt.


CONCLUSION OF LAW

The request for waiver of recovery of overpayment of VA non-service-connected disability pension benefits, in the original calculated amount of $9,384.00, was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

In the present case, the only issue on appeal is that of entitlement to a waiver of overpayment of VA pension benefits.  In this regard, the United States Court of Appeals for Veterans Claims has held that the VCAA, with its expanded duties, is not applicable to cases involving requests for waiver of recovery of overpayments, pointing out that the statute applicable to such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws amended by the VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA and its implementing regulations are not for application in this matter.

In any event, the COWC, in the April 2009 Decision on Waiver of Indebtedness and an accompanying letter; and the RO, in a subsequent Statement of the Case (SOC) and Supplemental Statement of the Case (SSOC) issued in October 2009 and January 2010, respectively, explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.

II.  Timeliness of Waiver Application

The question before the Board in this case is whether the Veteran filed a timely request for waiver of recovery of his overpayment of pension benefits in the amount of $9,384.00.

Under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days following the date of a notice of indebtedness by VA to the debtor.  The 180-day period may be extended if the individual requesting a waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In this case, the Veteran was awarded VA non-service-connected disability pension in a January 2005 rating decision.  In a letter later that month, he was provided a copy of the rating decision; was advised of the amount of his monthly benefits; and was told of his responsibilities to report to VA right away if there was any change in his income or his net worth. 

In July 2006, the Veteran informed VA in a VA Form 4138 (Statement in Support of Claim) that he had begun receiving monthly payments from SSA, and attached a copy of his June 2006 SSA award letter, which indicated that he had begun receiving Social Security disability (SSD) payments in July 2006.  The letter indicated that the beginning effective date of his SSD benefits was July 2004.

Thereafter, because the SSD award must be counted against a VA pension award, the RO sent a letter to the Veteran in December 2006 proposing to stop his VA pension benefits effective from August 1, 2006, since the newly instated SSD benefits put him over the annual income limit to receive VA pension.  A letter was sent to the Veteran in March 2007 advising him of the termination of his pension payments. 

In April 2007, VA sent the Veteran a letter explaining that, due to the change in his VA benefits entitlement effective from the commencement of his SSD payments, he had received an overpayment in the amount of $9,384.00.  The letter informed him that he had the right to dispute the debt and to request a waiver.  

Nearly two years later, the Veteran submitted a request for a waiver of the overpayment in March 2009, in which he stated that he had spoken to attorneys at a law firm, who had submitted paperwork regarding an overpayment owed to the Department of the Treasury.  (Although it is not clear from the record, it appears that the matter for which the Veteran retained the law firm involved a garnishment from his monthly SSD checks by the Department of Education for a debt to that agency, as shown in a statement from the Treasury Department's Financial Management Service, submitted by the Veteran in February 2007.  That matter is not pertinent herein.)  He said that he was subsequently informed by those attorneys that his debt had been waived, and said that  he did not realize that the attorneys did not represent VA.  

On his substantive appeal in the present matter, on a VA Form 9 dated in November 2009, the Veteran contended through his representative that he had been unaware that he could not draw benefits from both SSA and VA at the same time.  That assertion, however, ignores VA's previous notice to the Veteran that, while receiving VA pension, he was required to promptly report any change in his income.  In any event, the present issue before the Board is whether he filed his waiver request in a timely manner.

The April 2009 decision on appeal denied waiver of recovery of the overpayment, on the basis that the request for waiver had been received more than 180 days after the notice of the overpayment was sent in April 2007.  There is no contention by the Veteran or any other indication in the record that he did not receive the April 2007 notice of overpayment, or that his address changed during the course of this appeal.  

In conclusion, the evidence of record shows that the Veteran's request for waiver of overpayment was not received until March 2009, more than 180 days subsequent to the Debt Management Center's April 2007 letter notifying him of the overpayment and informing him of his right to request a waiver and of the time limitation for doing so.  Review of the claims file shows no documents which could be construed as a request for waiver prior to March 2009. 

The regulations set forth above require that such a request must be made within 180 days of the date of that notice and they are binding.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Veteran's request for waiver of overpayment is not timely, and must be denied.


ORDER

Because the Veteran's request for a waiver of recovery of an overpayment of VA non-service-connected disability pension benefits was not timely filed, the appeal is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


